Title: From Alexander Hamilton to Tench Coxe, [1 January 1794]
From: Hamilton, Alexander
To: Coxe, Tench



[Philadelphia, January 1, 1794]

What regulations have been made by France since the commencement of the present Revolution including the Constituent Assembly with regard to the following articles—
Flour, Tobacco Rice, Wood, Salted Fish, Fish Oil, Pot & Pearl Ash, Beef & Pork, Indigo, Live Animals
   
   What was the situation of these two Articles in France prior to the Revolution. Their situation in the West Indies ⟨is⟩ known.

 Naval Stores say Tar
Pitch & Turpentine, Iron* bar & pig
The Inquiry respects as well the West Indies as Europe.
Mr. Coxe will oblige me by exped⟨itious⟩ examination. My materials give only partial information.

